[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff is an accountant.
The defendant Loso Homes, Inc., signed a contract dated October 24, 1989 engaging the plaintiff to provide accounting and auditing services to the defendant corporation. The defendant Laura E. Loso, as secretary-treasurer of the defendant corporation, signed the contract on November 9, 1989. The individual defendant was also president of the defendant corporation. The contract provided the fee should approximate $7,700.
The individual defendant orally guaranteed the fee if the defendant corporation did not pay it.
The parties stipulated the damages are $9,233.01.
Judgment for the plaintiff against both defendants in the amount of $9,233.01 plus taxable costs.
HARRY W. EDELBERG, STATE TRIAL REFEREE